Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        
This office action is responsive to the Request for Continued Examination, Amendment, and Remarks filed 28 April 2022. Claims 15-16 were newly added. Subsequently, claims 1-4, 6-8 and 10-16 are pending and presently under consideration in this application.
Response to Amendment
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 8 of the previous FINAL office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Applicants have amended the liquid crystal composition of the base independent claim 1, with respect to the polymerizable compound of formula (II) to require that at least one of the substituents R206and R207 is fluorine and the other is a hydrogen atom, and argue that the aforementioned amendments in conjunction with alleged unexpected results herein the specification as originally filed distinguish the claimed liquid crystal composition from that of the prior art of record. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Newly added claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly added claim 16 is rejected as being vague and indefinite when it recites 
“wherein when a layer is formed from the liquid crystal composition under an irradiation conditions 1 followed by the irradiation conditions 2, an amount of residual polymerizable compound in the layer is below minimum limit of detection, 
wherein the irradiation condition 1 is to irradiate the liquid crystal composition with an ultraviolet light to eliminate ultraviolet light of 325 nm or less at an illuminance of 100 mW/cm2 measured at a center wavelength of 365 nm to reach an integrated amount of light of 30 J/cm2, while a voltage of 10 V is applied at a frequency of 100 Hz to a liquid crystal cell including the liquid crystal composition,
wherein the irradiation conditions 2 is to irradiate the liquid crystal cell after subjecting the irradiation condition 1 with an ultraviolet light at an illuminance of 3 mW/cm2 measured at a wavelength of 313 nm to reach an integrated amount of light of 10 J/cm2” (emphasis added); in addition to insufficient antecedent basis for each of a “layer” and a “liquid crystal cell”, the scope of the protection sought is not clear since the claim is drawn to a liquid crystal composition. Newly added claim 16 fails to particularly point out and distinctly claim the invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Archetti et al. (U.S. Patent Application Publication No. 2016/0046863).  
Archetti et al. teaches a liquid crystal composition and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises the combination of a polymerizable compound inclusive of the polymerizable compounds of the present formulae (I) and (II), as generally represented therein by the following formula M
    PNG
    media_image1.png
    33
    429
    media_image1.png
    Greyscale
[0227], and more specifically, as represented therein by
    PNG
    media_image2.png
    227
    399
    media_image2.png
    Greyscale
[0247]. In fact, exemplified compound RM-98 therein [0281] 
    PNG
    media_image3.png
    127
    641
    media_image3.png
    Greyscale
 is equivalent to the compound of the present formula RM-2 in claim 10, so it is entirely within the scope of the compound of formula (I), even as amended. Exemplified compounds RM-13 through RM-32 therein [beginning on page 58], such as 
    PNG
    media_image4.png
    128
    378
    media_image4.png
    Greyscale
, are specifically within the scope of the polymerizable compound of formula (II).
Archetti et al. also teaches the use of compound of the present claim 2, i.e., formulae (N-1)/(N-2)/(N-3), as represented therein by
    PNG
    media_image5.png
    116
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    132
    436
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    131
    405
    media_image7.png
    Greyscale
 [0070].  Archetti et al. teaches the compound of the present formula (J), as represented therein by 
    PNG
    media_image8.png
    286
    418
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    284
    430
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    137
    427
    media_image10.png
    Greyscale
[0136]. Archetti et al. teaches the compound of the present formula (L), as represented therein by 
    PNG
    media_image11.png
    91
    407
    media_image11.png
    Greyscale
 [0088],
    PNG
    media_image12.png
    251
    411
    media_image12.png
    Greyscale
[0116], and 
    PNG
    media_image13.png
    276
    426
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    462
    439
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    276
    404
    media_image15.png
    Greyscale
 [0126]. 
The compounds of each of formulae (I), (II), (N-1)/(N-2)/(N-3), (J), and (L) in the present claims, in and of themselves, are each individually well-known in the liquid crystal art, as well as their use therein a liquid crystal composition. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select liquid crystal compounds of known formulae, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416, for use in either of the liquid crystal composition of Archetti et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the compound of the aforementioned compounds. As for the %by mass in claims 13 and 14, the Examiner notes that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 28 April 2022 with respect to the rejection of claims under 35 U.S.C. 103 over Archetti et al. (U.S. Patent Application Publication No. 2016/0046863), as set forth in the previous FINAL office action on the merits, have been fully considered but they are not persuasive. 
The Examiner has fully considered applicants’ arguments that “claim 1 has been further specified to be commensurate I scope with the evidence of unexpected results”, and applicants’ request for the Examiner “to reconsider the Applicants’ arguments, which are substantially the same as previously presented”, but they are not persuasive.
Applicants arguments filed 28 April 2022 regarding the submission of a verified translation of Table 3 have been fully considered but they are not persuasive to effect withdrawal of the rejection over Archetti et al. The fact remains that there is insufficient evidence in the specification as originally filed of any unexpected advantages achieved with the liquid crystal composition of the present claims, characterized by the combination of polymerizable compounds of the present formulae (I) and (II), as compared to the prior art of record, Archetti et al. which, although teaches the use thereof the polymerizable compounds of the present formulae (I) and (II), does not expressly illustrate their combination thereof. Applicants’ arguments regarding the compounds of formula (RM-R1) and (RM-R2) are moot in view of the following. 
The only Examples herein the specification as originally filed, which expressly illustrate the liquid crystal composition comprising the combination of a polymerizable compound of the present formula (I) 
    PNG
    media_image16.png
    155
    398
    media_image16.png
    Greyscale
with a polymerizable compound of the present formula (II) 
    PNG
    media_image17.png
    311
    426
    media_image17.png
    Greyscale
, are Examples 11 and 12, the results of which are summarized therein Table 6 [0736], showing that each of Example 11 and 12 have a change in pretilt angle [degrees] of 0.1: 
    PNG
    media_image18.png
    415
    370
    media_image18.png
    Greyscale
. The Examiner notes that each of Examples 21 and 23, which contains only a polymeriable compound of the present formula (I) 
    PNG
    media_image19.png
    160
    403
    media_image19.png
    Greyscale
also has exhibits change in pretilt angle [degrees] of 0.1, as shown in Table 10 [0769]: 
    PNG
    media_image20.png
    397
    508
    media_image20.png
    Greyscale
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722